Citation Nr: 1014735	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-15 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for scleroderma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1958 to February 
1961.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issues of entitlement to service connection for lung 
disease, kidney stones, heart disease, a bilateral hip 
replacement, a bilateral ankle disability, a shoulder 
disability, spinal stenosis, prostate cancer, and gall 
bladder removal, all as secondary to scleroderma, have been 
raised by the record but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.  

VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a currently 
diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  The evidence of record shows the 
Veteran had an issue with his blood work in service and 
carries a current scleroderma diagnosis.  The record also 
contains an opinion dated November 2004 from Dr. A.G., the 
Veteran's private physician, indicating that his scleroderma 
may be related to service.  Therefore, the Veteran should be 
afforded a compensation and pension examination in order to 
provide an opinion on whether there is a nexus between his 
current scleroderma and his period of active military 
service.  

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for an 
appropriate examination to determine 
the nature and etiology of his 
scleroderma.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.

The examiner should specifically state 
whether the Veteran's scleroderma is at 
least as likely as not (i.e., 
probability of 50 percent) 
etiologically related to his period of 
active military service.  If the 
examiner is unable to give such an 
opinion without resorting to mere 
speculation, the examiner should state 
so and give the reasons why he or she 
cannot give such an opinion.   

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

2.	The Veteran's claim should then be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



